Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9,11-18,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernandez et al (20170161372).


As per claim 1, Fernandez et al (20170161372) teaches a computer system to automatically summarize a transcript of audio (as operating on transcripts of spoken conversations – para 0075), the computer system comprising:
 a processor programmed to: access the transcript; generate a plurality of segments based on content of the transcript, each segment comprising a respective portion of the content (as sentence analyzer and reconstructor – para 0025, see also para 0038, wherein the sentence analyzer splits the sentences according to parts of speech, tokenizing, and parsing the sentences); 
for each segment of the plurality of segments: provide the segment as input to a machine-learning (ML) estimator trained (para 0087 – machine learning classifier) based on a set of predefined features and labeled data ( as extracting features – para 0101, reflecting back on partofspeech features, position of the tokens (tokens are the labels, as well) – para 0090 – 0107) from a gold standard corpus (as using standardized corpus’ – para 0074);
 generate, as an output of the ML estimator, a segment score for the segment ( as assigning an importance score on the sentence/subsection – para 0118).; identify a subset of the plurality of segments based on the segment score of each segment (para 0118 – using the importance score to identify which sentences to be used in the final summary, as well as ranking the segments/sentences in scoring order, and using part of the re-ordered list);
 and generate a summary of the transcript based on the subset of the plurality of segments (and generating a final summary using the top percentage of sentences – para 0118).

As per claim 2, Fernandez et al (20170161372) teaches the computer system of claim 1, wherein the ML-estimator (para 0087 – machine learning classifier) comprises an ML regression estimator (para 0046, using regressions models and other support vector machines), and wherein the labeled data comprises a plurality of annotated segments from an annotation corpus of transcripts (as the classification includes annotations/annotator scores – para 0118), each annotated segment being labeled to indicate a number of relevance votes assigned to the annotated segment from annotators (as, different annotator labeling a corpus, in at least three categories – para 01118), each relevance vote indicating that an annotator indicated that the segment is relevant to a corresponding transcript in the annotation corpus of transcripts (as, of the three minimal categories, the categories are essential, optional, or irrelevant – para 0118).

As per claim 3, Fernandez et al (20170161372) teaches the computer system of claim 2, wherein the processor is further programmed to: generate, based on learned relationships between each of the set of predefined features and the number of relevance votes assigned to the annotated segment, a regressive decision tree used by the ML regression estimator to generate the segment score for each segment of the transcript (as, based on the features and annotator scores/categories assigned to the sentence – para 0118, using regression techniques/analysis – para 0046, using a binary analysis progressing through 6 speech acts – the binary analysis by definition, is a tree type structure – ie, after deciding first and second, then choosing second versus third, etc. ,etc., progressing to the final decision branch of ‘remaining act’ versus number six).

As per claim 4, Fernandez et al (20170161372) teaches the computer system of claim 3, wherein to generate the segment score, the processor is further programmed to, for each segment of the plurality of segments: apply the regressive decision tree to each segment of the plurality of segments to generate the segment score from among a range of values greater than two (as applying the above regression decision tree explained in claim 3, as well as para 0003 showing decision trees, as well as, wherein the regression has a range of values greater than two – see para 0046, six speech acts and para 0018, three categories of essential, optional, irrelevant).

As per claim 5, Fernandez et al (20170161372) teaches the computer system of claim 1, wherein the ML-estimator comprises an ML binary classification estimator (para 0087 – machine learning classifier; para 0046, using regressions models and other support vector machines), 
and wherein the labeled data comprises a plurality of annotated segments from an annotation corpus of transcripts, each annotated segment being labeled with a binary label to indicate whether or not the annotated segment was determined to be relevant to a corresponding transcript in the annotation corpus of transcripts (as, based on the features and annotator scores/categories assigned to the sentence – para 0118, using regression techniques/analysis – para 0046, using a binary analysis progressing through 6 speech acts – the binary analysis by definition, is a tree type structure – ie, after deciding first and second, then choosing second versus third, etc. ,etc., progressing to the final decision branch of ‘remaining act’ versus number six; as well as, the annotators assigning the three minimal categories, the categories are essential, optional, or irrelevant – para 0118 ).

As per claim 6, Fernandez et al (20170161372) teaches the computer system of claim 5, wherein the processor is further programmed to, for each feature of the set of predefined features: learn a respective weighted relationship between the feature and the binary label of each annotated segment (as applying weights to the sentence ranking – para 0130, reflecting back on the scoring shown in para 0118).

As per claim 7, Fernandez et al (20170161372) teaches the computer system of claim 6, wherein to generate the segment score, the processor is further programmed to, for each segment of the plurality of segments: 
apply each respective weighted relationship to each segment of the plurality of segments to generate the segment score (as applying weights within the segment/sentence based on position – para 0130); 
and classify each segment as relevant or not relevant based on the segment score, wherein only segments classified as relevant are identified for the subset of the plurality of segments (using the weighting in para 0130, as part of the scoring in para 0118, resulting in classifying the segments/sentences in 3 categories – essential, optional, irrelevant – para 0118).

Claim 8 is a computer system claim whose elements are taught throughout claims 1-7 above and as such, claim 8 is similar in scope and content to claims 1-7 above; therefore, claim 8 is rejected under similar rationale as presented against claims 1-7 above.  Furthermore, Fernandez et al (20170161372) teaches 

As per claim 9, Fernandez et al (20170161372) teaches the common claim elements, as found in claims 1-7 above; furthermore, Fernandez et al (20170161372) teaches the general language model generates a classification token for each segment, and wherein to generate the segment score, the processor is further programmed to, for each segment: pass the classification token through a linear layer added to the general language model and a sigmoid function to generate the segment score as a probability (as calculating probability scores based on parts of speech – para 0148; examiner notes the use of support vector machines – para 0046, 0087, 0088, along with the probability calculations, it is old and notoriously well known to use sigmoid functions in probability scoring/calculations).

As per claim 11, Fernandez et al (20170161372) teaches the computer system of claim 8, wherein the processor is further programmed to: prior to fine-tuning, further pre-train the general language model based on a pre-training transcript corpus (as a two phase training approach, with fine tuning – para 0087) to learn a domain-specific language model that is transcript-specific (as learning, if the category is a salutation, or a main body of the transcript/text – para 0073, 0087-0088).

As per claim 12, Fernandez et al (20170161372) teaches the computer system of claim 8, wherein the ML-NLP estimator is trained without human-engineered features (as using machine learning estimator based on content of the text – para 0030; content is a feature that natural occurs in the speech/text).

As per claim 13, Fernandez et al (20170161372) teaches the computer system of claim 8, wherein the plurality of segments are each sentences, and wherein to generate the plurality of segments, the processor is further programmed to: disambiguate a plurality of sentences of the transcript (as, operating on sentences – para 0118, and scoring to distinguish the sentences as essential, optional, or irrelevant – para 01118).

As per claim 14, Fernandez et al (20170161372) teaches the computer system of claim 8, wherein to generate the segment score, the processor is further programmed to, for each segment of the plurality of segments: generate a probability that the segment should be included in the summary (as, using probability scores tied to the sentences – para 170-173, reflecting back on sentence scoring – para 0118, to determine if the sentence should be included in the summary – para 0118).

Claim 15 is a computer system claim whose elements are taught throughout claims 1-7 above and as such, claim 15 is similar in scope and content to claims 1-7 above; therefore, claim 15 is rejected under similar rationale as presented against claims 1-7 above.  Furthermore, as to the claim scope toward ‘heuristics’, examiner notes that the definition of ‘heuristics’ is the application of rules that give a ‘best guess’ or ‘approximation’ of the quantity being defined/measured; examiner notes that Fernandez et al (20170161372) teaches probability approximations, which by definition, meets the scope of ‘heuristics’ – para 0148).  

	As per claim 16, Fernandez et al (20170161372) teaches the assessment of features – para 0048-0052 --- identifying and assessing features with probability scores (para 0003, 0043, 0115)

As per claim 17, Fernandez et al (20170161372) teaches the computer system of claim 16, wherein the plurality of features comprises one or more of: (1) a number of disconnected digit sequences in a given segment, (2) a number of characters of the given segment, (3) whether or not the segment includes a percent symbol, (4) whether or not the segment includes a currency word or symbol, (5) a sentiment of the given segment, (6) a number of matches from a set of financial lexicons, (7) a number of capitalized tokens, (8) a number of fluff phrases that match in the given segment, or (9) a distance from a beginning of the content of the transcript; (as number of overlapping characters/words in the segment/sentence – para 0121; examiner notes that the claim language is in the alternative and as such, the prior art needs to meet only ‘one or more’ of the listed claim elements; examiner has applied the Fernandez et al (20170161372) reference toward tracking a number of characters/words with a segments/sentence).

As per claim 18, Fernandez et al (20170161372) teaches the computer system of claim 16, wherein each segment comprises a sentence, and the plurality of heuristic rules (using probability calculations to estimate an approximation – see explanation in claim 15; and see para 0148); comprise a second rule to increase the segment score when a number of characters in the sentence exceeds a threshold number of characters (as, the scoring is tied to the number of occurrences of a keyword – para 0127; as well as the length of the word – para 0031, as the length/sequence of a greeting).

As per claim 20, Fernandez et al (20170161372) teaches the computer system of claim 16, wherein the plurality of heuristic rules comprise a second rule to decrease the segment score when the segment includes a fluff phrase deemed to be unimportant to the transcript (as using the scoring to determine that the segment/sentence is unimportant/irrelevant – para 0118).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10,19 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al (20170161372) in view of Coquard (20200327151).

As per claims 10,19, Fernandez et al (20170161372) teaches machine learning models to summarize natural language text, as addressed in claims 1-9,11-18,20 above; however, Fernandez et al (20170161372) does not explicitly teach the use of BERT (bidirectional encoding relational transform) models for the sentence evaluation; however, Coquard (20200327151) teaches sentence/phrase embedding modeling new articles, webpages, contract documents and the like, using BERT models – para 0096.  Therefore, it would have been obvious to one of ordinary skill in the art of machine learning modeling of natural language text to modify the sentence processing of Fernandez et al (20170161372) using BERT models, as taught by Coquard (20200327151), because it would advantageously allow for various ways of modeling the text (Coquard (20200327151), para 0096).  

As per claim 19, the combination of Fernandez et al (20170161372) in view of Coquard (20200327151) teaches matching the computer system of claim 16, wherein the plurality of heuristic rules comprise a second rule to increase the segment score when the segment (see Fernandez et al, as mapped against claims 1-9,11-18 above) includes a match in a set of financial lexicons (Coquard (20200327151) , using the modeling engine for financial databases/ applications – see para 0111, used for risk analysis in financial transactions).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see related art listed on the PTO-892 form.
In further detail, examiner notes the following references towards using ML for summarization:
Andreas et al (20180061408) teaches decoding paraphrases in the recognized speech including translation to include paraphrasing.  The updated paraphrasing assists in parsing, esp. for sentence/segment matching.
Krishnamurthy (20170364587) teaches ranking sentences by performing a text ranking operation, the text ranking operation exploiting a source text structure to identify key phrases. In certain embodiments, a stochastic matrix is combined with a damping factor to determine an order of the ranked sentences in the content summarization. In certain embodiments, the damping factor comprises a random surfer model damping factor. In certain embodiments, the number of ranked sentences is limited in the content summarization according to a content summarization size limit. In certain embodiments, heuristic post-processing is performed to remove duplicate and similar ranked sentences from the content summarization. In certain embodiments, the input corpus comprises multiple documents and the ranked sentences in the content summarization reference their corresponding document in the input corpus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            09/13/2022